Citation Nr: 0815118	
Decision Date: 05/07/08    Archive Date: 05/14/08

DOCKET NO.  07-07 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen service connection for hearing loss. 

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty service from March 1969 to 
September 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North  Little 
Rock, Arkansas.  In December 2007, the veteran appeared at a 
hearing at the RO before the undersigned. 

The issues of service connection for hearing loss (reopened) 
and tinnitus are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  Service connection for hearing loss was denied in April 
1978; notice of this decision was sent on April 17, 1978; and 
the veteran did not enter a notice of disagreement with that 
decision within one year of issuance of notice.

2.  Evidence received since the April 1978 rating action 
relates to previously unestablished facts of current 
disability and relationship to acoustic trauma in service, 
and raises a reasonable possibility of substantiating the 
veteran's claim for service connection for hearing loss.

3.  The veteran does not have COPD related to service. 


CONCLUSIONS OF LAW

1.  The April 1978 rating action, denying service connection 
for hearing loss disability, became final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 3.160, 20.302, 20.1103 (2007).

2.  New and material evidence has been received sufficient to 
reopen service connection for hearing loss.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2007).

3.  The criteria for service connection for COPD have not 
been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in May 2006, the RO satisfied its 
duty to notify the veteran under 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2007).  Specifically, the RO 
notified the veteran of: information and evidence necessary 
to substantiate the claims; information and evidence that VA 
would seek to provide; and information and evidence that the 
veteran was expected to provide.  The veteran was instructed 
to submit any evidence in his possession that pertained to 
his claims. In August 2006, the RO also notified the veteran 
of the process by which initial disability ratings and 
effective dates are established.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006). 

Additionally, the requirements set forth in Kent v. 
Nicholson, 20 Vet. App. 1 (2006) regarding new and material 
evidence claims have been met.  The veteran has been notified 
of the evidence and information necessary needed to reopen 
his claim for service connection for hearing loss, to 
substantiate each element of the underlying service 
connection claim, and to substantiate the elements needed for 
service connection that were found insufficient in the prior 
denial on the merits.  In any case, any deficiency under Kent 
would not preclude the Board from adjudicating the 
appellant's claim.  This is so because the Board is taking 
action favorable to the veteran's new and material evidence 
claim.  

VA has done everything reasonably possible to assist the 
veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  Service medical records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The veteran has been medically 
evaluated in conjunction with his claims.  Thus, the duties 
to notify and assist have been met.

Reopening Service Connection for Hearing Loss

In a rating decision dated in April 1978, the RO denied 
service connection for hearing loss, and appears to have 
found (erroneously) that hearing loss was within normal 
limits at service separation, implying that there was still 
no current hearing loss disability, and that any current 
hearing loss had not been related to the acoustic trauma in 
service.  The actual bases of denial are unclear, as the 
decision seems to imply, but does not actually find, that 
there was no current hearing loss disability.  The cover 
letter to the rating decision indicated that the claim was 
denied because there was no evidence that hearing loss was 
incurred in service, and inconsistently implies that there is 
current hearing loss disability.  

Notice of the April 1978 rating decision was sent on April 
17, 1978.  The veteran did not enter a notice of disagreement 
with that decision within one year of issuance of notice.  
For this reason, the April 1978 rating decision denial of 
service connection for hearing loss became a final decision.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160, 20.302, 20.1103. 

A finally adjudicated claim is an application which has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is the earlier.  38 
U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.302, 20.1103.  The 
April 1978 decision became final because the veteran did not 
file a timely appeal. 

The claim for service connection for hearing loss may be 
reopened if new and material evidence is submitted.  Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  The veteran filed this 
application to reopen his claim in February 2006. Under the 
applicable provisions, new evidence means existing evidence 
not previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with the previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  In determining whether 
evidence is new and material, the credibility of the new 
evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

The evidence before VA at the time of the prior final 
decision in April 1978 consisted of the veteran's service 
medical records.  The evidence showed that in service the 
veteran was treated for hearing problems in October 1971 and 
had wax removed.  Service entrance audiological examination 
report dated in February 1969 shows some hearing loss.  
Audiological testing at the August 1972 service separation 
examination showed increased bilateral hearing loss at all 
the relevant Hertz decibel ranges 500 through 4000 as 
compared to service entrance.  A December 1977 VA examination 
report did not test for hearing loss.    

The Board finds that the evidence received since the last 
final decision in April 1978 is not cumulative of other 
evidence of record, relates to an unestablished fact, and 
raises a reasonable possibility of substantiating the claim 
for service connection for hearing loss.

The absence of current hearing loss disability appears to be 
one of the bases for the prior denial of service connection 
for hearing loss in April 1978.  The newly received evidence 
includes VA and private treatment records and VA examination 
reports show that the veteran currently has bilateral hearing 
loss disability.  The additional evidence also includes 
medical history and sworn personal hearing testimony showing 
continuity of symptomatology of hearing loss since service 
separation.  This evidence tends to show a relationship of 
current hearing loss disability to service, another of the 
apparent bases for the April 1978 rating decision denial of 
service connection for hearing loss.  

This evidence was not previously considered by agency 
decision makers, is not cumulative or redundant, relates to 
unestablished facts of current disability and nexus to 
service necessary to substantiate the claim for service 
connection for hearing loss, and raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.303.  
New evidence is sufficient to reopen a claim if it 
contributes to a more complete picture of the circumstances 
surrounding the origin of a veteran's disability, even where 
it may not convince the Board to grant the claim.  Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  Accordingly, new and 
material evidence has been received, and the claim for 
service connection for hearing loss is reopened.

Service Connection for COPD

The veteran essentially contends that he now has COPD, and 
that his COPD is related to service.  He testified at the 
personal hearing to having shortness of breath.  

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  

In this case, there is no evidence that the veteran currently 
has a diagnosed disability of COPD.  On VA examination in 
February 2007, diagnoses of arterial sclerotic heart disease, 
status post angioplasty and stent, and essential hypertension 
were noted.  Significantly however, there was no indication 
or diagnosis of COPD.  Additionally, treatment records 
consistently noted that the veteran denied cough, wheeze, 
dyspnea, and dyspnea on exertion, and on examination the 
lungs were clear.  

Congress has specifically limited entitlement to service-
connected benefits to cases where there is a current 
disability.  "In the absence of proof of a present 
disability, there can be no valid claim."  Brammer v. 
Derwwinski, 3 Vet. App. 223, 225 (1992).  

Even if there was current evidence of COPD, service 
connection would nevertheless be denied.  Service medical 
records are negative for any findings or complaints related 
to COPD.  The examination report at service discharge showed 
a normal lung and chest evaluation.  Additionally, there is 
no competent medical evidence which links COPD to service.  
Without evidence of a disability in service or a nexus 
between current disability and service, service connection 
would be still be denied.  

In adjudicating this claim, the Board must assess the 
competence and credibility of the veteran.  See Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005).  Recently, in 
Barr v. Nicholson, 21 Vet. App. 303 (2007), the United States 
Court of Appeals for Veterans Claims (Court), citing Layno v. 
Brown, 6 Vet. App. 465, 467-69 (1994), emphasized that lay 
testimony is competent if it is limited to matters that the 
witness has actually observed and is within the realm of the 
witnesses personal knowledge; see also 38 C.F.R. 
§ 3.159(a)(2) (Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person).

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  
Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 
2001), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit), citing its decision in Madden, 
recognized that that Board had inherent fact-finding ability.  
Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to weigh and assess the evidence.  
Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  

In this capacity, the Board finds the veteran is competent to 
attest to his observations of his disorder.  Layno; 38 C.F.R. 
§ 3.159(a)(2).  However, as a lay person, he is not competent 
to diagnose any medical disorder or render an opinion as to 
the cause or etiology of any current disorder (i.e. that he 
currently has COPD, or that COPD is related to service) 
because he does not have the requisite medical expertise.  
See, e.g., See Routen v. Brown, 10 Vet. App. 183, 186 (1997); 
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
for service connection for COPD must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence has been received to reopen service 
connection for hearing loss.  To this extent, the appeal is 
allowed.

Service connection for chronic obstructive pulmonary disease 
is denied. 




REMAND

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion when it is deemed 
necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2007).  See also Robinette v. Brown, 8 Vet. App. 69, 76 
(1995).  The veteran essentially contends that his hearing 
loss and tinnitus are related to service, specifically to 
noise exposure around airplanes.  His DD 214 confirms that he 
was a vehicle operator/dispatcher.  While VA afforded the 
veteran an audiology examination in February 2007 for his 
service connection claim for hearing loss, the report did not 
address the etiology of his current hearing loss nor discuss 
tinnitus.  On remand, the veteran should be afforded an 
examination determining the nature and etiology of any 
current hearing loss and tinnitus. 

Accordingly, the issues of service connection for hearing 
loss and service connection for tinnitus are REMANDED for the 
following action:

1.	The RO should schedule the veteran for 
a VA audiology examination to determine 
the nature and etiology of his hearing 
loss and tinnitus.  The claims folder, 
to include a copy of this Remand, must 
be made available to and reviewed by 
the examiner prior to completion of the 
examination report, and the examination 
report must reflect that the claims 
folder was reviewed.  Any indicated 
studies should be performed.  

The examiner should provide an opinion 
as to whether it is at least as likely 
as not (that is, whether there is a 50 
percent or greater probability) that 
current hearing loss is related to 
established acoustic trauma in service.  

If tinnitus is found, the examiner 
should also provide an opinion as to 
whether it is at least as likely as not 
(that is, whether there is a 50 percent 
or greater probability) that current 
tinnitus is related to established 
acoustic trauma in service.  The 
examiner should provide a rationale for 
any opinion expressed.

2.	Thereafter, the RO should readjudicate 
the issues of service connection for 
hearing loss and service connection for 
tinnitus.  All applicable laws and 
regulations should be considered.  If 
the benefits sought on appeal remain 
denied, the veteran and his 
representative should be provided with 
a supplemental statement of the case. 
An appropriate period of time should be 
allowed for response. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The veteran 
is advised to appear and participate in any scheduled VA 
examination(s), as failure to do so may result in denial of 
the claims.  See 38 C.F.R. § 3.655 (2007).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


